

116 S4252 IS: Worker First Act of 2020
U.S. Senate
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4252IN THE SENATE OF THE UNITED STATESJuly 21, 2020Mr. Wyden (for himself, Mr. Van Hollen, Mr. Sanders, Ms. Cortez Masto, Mr. Markey, Ms. Hirono, Mr. Blumenthal, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide funding for States to improve their unemployment compensation programs, and for other purposes.1.Short titleThis Act may be cited as the Worker First Act of 2020.2.Special transfers for unemployment compensation improvements(a)In generalSection 903 of the Social Security Act (42 U.S.C. 1103) is amended by adding at the end the following:(j)Special transfers in fiscal years 2020, 2021, 2022 for improvements(1)Transfers(A)In generalIn addition to any other amounts, the Secretary of Labor shall provide for the making of unemployment compensation modernization incentive payments (in this subsection referred to as incentive payments) to the accounts of the States in the Unemployment Trust Fund, by transfer from amounts reserved for that purpose in the Federal unemployment account, in accordance with succeeding provisions of this subsection.(B)Maximum incentive paymentThe maximum incentive payment allowable under this subsection with respect to any State shall, as determined by the Secretary of Labor, be equal to the amount obtained by multiplying $10,000,000,000 by the same ratio as would apply under subsection (a)(2)(B) for purposes of determining such State's share of any excess amount (as described in subsection (a)(1)) that would have been subject to transfer to State accounts, as of October 1, 2019, under the provisions of subsection (a).(C)AllotmentsOf the maximum incentive payment determined under subparagraph (B) with respect to a State—(i)one-third shall be transferred to the account of such State upon a certification under paragraph (6) that the State meets the requirements of paragraph (2); (ii)one-third shall be transferred to the account of such State upon a certification under paragraph (6) that the State law of such State meets the requirements of paragraph (3); and(iii)the remainder shall be transferred to the account of such State upon a certification under paragraph (6) that the State law of such State meets the requirements of paragraph (4).(2)Worker safetyA State meets the requirements of this paragraph if the State provides the Secretary with assurances that the State is enforcing laws, policies, or regulations (and will continue to enforce such laws, policies, or regulations through the later of December 31, 2021, or the end of emergency period described in section 1135(g)(1)(B)) under which— (A)work is not considered to be suitable work under the State law unless the work is in compliance with all applicable health and safety guidelines and standards related to the prevention of occupational exposure to COVID–19, including such guidelines and standards issued by the Occupational Safety and Health Administration, under State plans approved under section 18 of the Occupational Safety and Health Act of 1970, by the Centers for Disease Control and Prevention, and Federal, State, or by local public health authorities; and (B)an individual is not disqualified from regular unemployment compensation under the State law for separating from employment if that separation is because the work is not in compliance with all applicable health and safety guidelines and standards described in subparagraph (A).(3)ModernizationThe State law of a State meets the requirements of this paragraph if such State law provides for each of the following:(A)An individual is not disqualified from regular unemployment compensation for separating from employment if that separation is for any compelling family reason. For purposes of this subparagraph, the term compelling family reason means the following:(i)Domestic violence, sexual assault, stalking, or harassment, verified by such reasonable and confidential documentation as the State law may require, which causes the individual reasonably to believe that such individual's continued employment would jeopardize the safety of the individual or of any member of the individual's immediate family (as defined by the Secretary of Labor).(ii)The illness or disability of a member of the individual's immediate family (as those terms are defined by the Secretary of Labor).(iii)The need for the individual to accompany such individual's spouse—(I)to a place from which it is impractical for such individual to commute; and(II)due to a change in location of the spouse's employment.(B)The State law—(i)uses a base period that includes the most recently completed calendar quarter before the start of the benefit year for purposes of determining eligibility for unemployment compensation; or(ii)provides that, in the case of an individual who would not otherwise be eligible for unemployment compensation under the State law because of the use of a base period that does not include the most recently completed calendar quarter before the start of the benefit year, eligibility is determined using a base period that includes such calendar quarter.(C)An individual is not denied unemployment compensation under any State law provisions relating to availability for work, active search for work, or refusal to accept work, solely because such individual is seeking only part-time work (as defined by the Secretary of Labor).(D)The State’s definition of suitable work includes health and safety considerations that ensure that a position shall not be deemed suitable for an individual if the circumstances present any unusual risk to the health or safety of the individual. (4)ExpansionThe State law of a State meets the requirements of this paragraph if such State law provides for each of the following: (A)Payment of short-time compensation is made under a short-time compensation program (as defined in section 3306(v) of the Internal Revenue Code of 1986).(B)The minimum duration of benefits is at least 26 weeks and no variable duration formula that provides for maximum weeks of benefits of fewer than 26 weeks is used.(5)Application(A)In generalAny State seeking an incentive payment under this subsection shall submit an application therefor at such time, in such manner, and complete with such information as the Secretary of Labor may within 60 days after the date of the enactment of this subsection prescribe (whether by regulation or otherwise), including information relating to compliance with the requirements of paragraph (2), (3), or (4), as well as how the State intends to use the incentive payment to improve or strengthen the State's unemployment compensation program. The Secretary of Labor shall, within 30 days after receiving a complete application, notify the State agency of the State of the Secretary's findings with respect to the requirements of paragraph (2), (3), or (4), as the case may be.(B)LimitationNo application under subparagraph (A) may be considered if submitted—(i)prior to the date of enactment of this subsection; or (ii)after the latest date necessary (as specified by the Secretary of Labor) to ensure that all incentive payments under this subsection are made on or before December 31, 2021.(6)Certification(A)In generalSubject to subparagraphs (B) and (C), if the Secretary of Labor finds that—(i)the State meets the requirements of paragraph (2); or (ii)the State law provisions (disregarding any State law provisions which are not then currently in effect as permanent law or which are subject to discontinuation) meet the requirements of paragraph (3) or (4), as the case may be;the Secretary of Labor shall make a certification to that effect to the Secretary of the Treasury, together with a certification as to the amount of the incentive payment to be transferred to the State account pursuant to that finding. The Secretary of the Treasury shall make the appropriate transfer within 7 days after receiving such certification.(B)Special ruleFor purposes of subparagraph (A)(ii), State law provisions that are to take effect within 2 months after the date of their certification under subparagraph (A) shall be considered to be in effect as of the date of such certification.(C)Additional requirements for certification(i)Compliance with other State law requirementsNo certification of compliance with the requirements of paragraph (2), (3), or (4) may be made with respect to any State whose State law is not otherwise eligible for certification under section 303 or approvable under section 3304 of the Internal Revenue Code of 1986.(ii)Compliance with worker safety requirementsNo certification of compliance with the requirements of paragraph (3) or (4) may be made with respect to any State that does not meet the requirements of paragraph (2).(7)Use of incentive payments(A)BenefitsExcept as provided in subparagraph (B), any amount transferred to the account of a State under this subsection may be used by such State only in the payment of cash benefits to individuals with respect to their unemployment, exclusive of expenses of administration.(B)AdministrationA State may, subject to the same conditions described in subsection (c)(2) (excluding subparagraph (B) of such subsection, and deeming the reference to subsections (a) and (b) in subparagraph (D) of such subsection to include this subsection), use any amount transferred to the account of such State under this subsection for the administration of its unemployment compensation law (including administration for carrying out the provisions of, and amendments made, by subtitle A of title II of division A of the CARES Act) and public employment offices, including improvements in technology. (8)FundingOut of any money in the Federal unemployment account not otherwise appropriated, the Secretary of the Treasury shall reserve $10,000,000,000 for incentive payments under this subsection. Any amount so reserved shall not be taken into account for purposes of any determination under section 902, 910, or 1203 of the amount in the Federal unemployment account as of any given time. Any amount so reserved for which the Secretary of the Treasury has not received a certification under paragraph (6) by the deadline described in paragraph (5)(B)(ii) shall, on January 1, 2022, become unrestricted as to use as part of the Federal unemployment account.(9)DefinitionsIn this subsection, the terms benefit year, base period, and week have the respective meanings given such terms under section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note). .(b)RegulationsThe Secretary of Labor may prescribe any regulations, operating instructions, or other guidance necessary to carry out the amendment made by subsection (a). 